Case 1:17-cv-23202-RNS Document 47 Entered on FLSD Docket 10/09/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  SHARON WEINSTOCK, et al.,

                                Plaintiffs,
                vs.                                           Civ. No. 17-cv-23202-RNS

  MOUSA MOHAMMED ABU MARZOOK,

                          Defendant.
  ___________________________________________/


                  DECLARATION OF ASHER PERLIN IN SUPPORT OF
                 THE PLAINTIFFS‘ MOTION FOR DEFAULT JUDGMENT
                   WITH INCORPORATED MEMORANDUM OF LAW

  Pursuant to 28 U.S.C. § 1746 Asher Perlin declares as follows:

     1. I am lead counsel for Plaintiffs in this matter and submit this declaration in support of the

     Plaintiffs’ Motion for Default Judgment with Incorporated Memorandum of Law.

     2. Exhibit A is a true and accurate copy of U.S. Department of Justice Statement, August

     20, 2004 (“Chicago and Washington, D.C., Area Men Among Three Indicted in Racketeering

     Conspiracy in U.S. to Finance Hamas Terror Abroad”).

     3. Exhibit B is a true and accurate copy of Second Superseding Indictment in U.S. v. Abu

     Marzook, et al., 03-cr-978 (N.D. Ill.).

     4. Composite Exhibit C contains true and accurate copies of Status Reports Pursuant to the

     Servicemembers Civil Relief Act (“SCRA”) that I personally downloaded from the

     Department of Defense Manpower Data Center website. Due to the possibility that the

     Defendant could be listed under variations of his name, I performed numerous searches and

     found no record indicating that the defendant is protected under the SCRA. The conclusion

     that Defendant is not protected under the SCRA is unsurprising because, upon information


                                                  1
Case 1:17-cv-23202-RNS Document 47 Entered on FLSD Docket 10/09/2018 Page 2 of 2



     and belief, the defendant is a 67-year old fugitive under a federal indictment for participating

     in a racketeering conspiracy. See Exhibit D at note 1.

     5. Exhibit D is a true and accurate copy of a September 29, 2011 Memorandum and Order

     from Ashqar v. United States, Case No. 11 C 0569 (N.D. Ill.).

  I declare under the penalty of perjury under the laws of the United States that the foregoing is

  true and correct.

  October 9, 2018


                                _/s/ Asher Perlin___________




                                                   2
